Rosenberger, J. P., and Wallach, J.,
dissent in a memorandum by Wallach, J., as follows: The undercover officer testified at the Hinton hearing that the effectiveness of his work and his personal safety in ongoing investigations in midtown Manhattan would be jeopardized should his identity be revealed to the public. Defendant suggested the alternative that his family be permitted to attend during that testimony: his mother was in her sixties, and his brother and sister had occasionally attended court sessions on his behalf in the past.
The People countered by urging that the closure apply equally to defendant’s family, inasmuch as they might inadvertently compromise the officer’s identity in the neighborhood of his undercover operations, even though the family lived in Brooklyn. The trial court ordered the courtroom closed to all but defendant’s mother during the officer’s testimony, to the exclusion of other members of the family.
This record does not permit the inference, drawn by the majority, that the request with regard to defendant’s brother and sister Was too “broad and vague” to preserve it for appellate review. In making the application, counsel specifically requested that defendant’s mother “and other family members” be allowed into the courtroom, as the prosecutor conceded they had on other occasions when the undercover officer was not *39present. Nor is it clear that counsel “acquiesce [d]” in the court’s restrictive ruling. Having already requested the presence of the “family,” counsel’s reaction (“You are saying just the mother, judge, not any other family members?”) can just as easily be read as an astonished protest rather than an unequivocal acquiescence.
Our Court of Appeals has ruled that the burden rests on the party opposing closure to alert the court to alternative procedures that might equalize the conflicting interests of a public trial and the protection of an undercover witness’ identity (People v Ramos, 90 NY2d 490, 504, cert denied sub nom. Ayala v New York, 522 US 1002). That burden was met with the request that the family be permitted to attend. Once the suggestion was made with regard to defendant’s siblings, the trial court should have made an effort to determine their ages, or explore whether their exclusion might preclude defendant’s mother from attending alone. (As it turned out, no members of the family attended any of these court proceedings.)
When a trial court is aware that a defendant would like to have certain family members present, exclusion of those individuals must be demonstrably necessary to protect the interest advanced by the People in support of closure (People v Nieves, 90 NY2d 426; cf., People v Pearson, 82 NY2d 436). Furthermore, where an undercover officer expresses no trepidation with regard to particular family members, and the record contains no other valid ground for their exclusion, depriving a defendant of their presence violates his constitutional right to a public trial (People v Nieves, supra; People v Gutierez, 86 NY2d 817). Under the circumstances, the restrictive nature of the Hinton ruling effectively foreclosed the possibility of a reasonable alternative to complete closure of the courtroom (see, People v Ramos, supra, 90 NY2d, at 500-506), thus depriving defendant of his right to a public trial.